Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the IDS dated 1/6/2021; 1/15/2021; and 5/12/2021 have each been considered.  The various NPL documents provided therein do not seem to present enough detail or would require improper hindsight reasoning to change the determination of allowability.  Moreover, while various legal arguments are presented in some of the documents, e.g., an alleged offer of sale, documents related to the specific offer do not seem to be included for further consideration.  Lastly, an updated search was conducted and did not uncover better prior art than what has been previously cited.  As such, and in view of the reasons for allowance previously set forth in the document dated 10/7/2020, the claimed subject matter is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conan Duda whose telephone number is (313)446-4845.  The examiner can normally be reached on Monday through Friday 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONAN D. DUDA/
Examiner
Art Unit 3611



/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611